Order entered June 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00798-CV

                                 DAVID FLORES, Appellant

                                                V.

                                 BLANCA FLORES, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-17367

                                            ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellant’s June 2, 2015 motion for rehearing. We DENY appellant’s

motion for rehearing.    On the Court’s own motion, we WITHDRAW our opinion                      and

VACATE our judgment of May 18, 2015. This appeal is REINSTATED.

       The filing fee and appellants’ brief in this case are overdue. Appellant is ORDERED to

remit the $195 filing fee within FIVE DAYS of the date of this order. Failure to do so will

result in the dismissal of this appeal without further notice. See TEX. R. APP. P. 5; 42.3(c).

Appellant’s brief shall be filed within THIRTY DAYS of the date of this order. Failure to do so

will result in the dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1);

42.3(b)(c). Absent extraordinary circumstances, no further extensions of time will be granted.
       The Clerk of the Court is DIRECTED to remove the email address aojlaw@aol.com

from lead counsel for appellant’s contact information and to send copies of this order to

appellant’s lead counsel at both his physical address and by electronic transmission to his current

email address olveralaw@hotmail.com




                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE